DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 38 is objected to because of the following informalities:  
-In line 4, the word “over” should be changed to -- oven --.
 	Appropriate correction is requested.
Response to Arguments
Applicant's arguments filed on February 1, 2022, have been fully considered but they are not persuasive. However, in order to better clarify the Examiner’s position, and to address any perceived inadequacies, by Applicant, of the prior art applied to the claims, an updated rejection appears below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-17, 19-23 and 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen et al (US. Pat. App. Pub. 2009/0283103) in view of Robinson et al (US. Pat. App. Pub. 2008/0092912) as evidenced by Morgan et al (US. Pat. No. 5,249,586) and the National Cancer Institute’s Definition of “Mainstream Smoke”.
Regarding independent claim 13, and dependent claims 20, 23, Nielsen et al discloses a known electronic vaporizing device (EVD) which includes a self-contained unit (100) that houses, in part, a vaporizing chamber (172), heating apparatus (174), micro-screens (i.e., wicking means) (122) and a (replaceable) sealed cartridge chamber (120) which contains a liquid substance of the user’s preference (see paras. [0035]-[0036] and Fig. 1F). The fact that cartridge chamber (120) is sealed infers that the “seal” actually serves as a “lid” to contain the liquid content of said chamber (120) (corresponding to the claimed “[a] device for aerosolizing a material comprising: (a) a body including a heater; (b) a vaporizable material contained in a cartridge; and (c) a lid sealed upon the cartridge”).
The seal (read: lid) of the cartridge chamber (120) is penetrated by an object (124) attached to the micro-screens (122) that pierces the sealed cartridge chamber (120) which allows liquid to flow from the cartridge chamber (120) to the micro-screens (122) when the EVD is activated by a user, heated by the heating apparatus (174), and then ultimately inhaled by said user (see para. [0036] and Fig. 1F). While the Nielsen et al reference discloses a single penetrating object (124), as opposed to a plurality of objects (124) which would provide for a plurality of holes in the seal, the Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) - MPEP 2144.04 VIB). Since, absent any indication to the contrary, there is no new and unexpected result produced by the addition of more than one penetrating object (124) in the device of Nielsen et al, it is deemed that the provision of multiple penetrating objects (124) to create multiple holes in the seal of the cartridge chamber (120) would have been an obvious choice for one having ordinary skill in the art in order to allow for more efficient transfer of liquid from the cartridge chamber (120) to the micro-screens (122) in order to evenly heat and effectively vaporize the liquid across the heating apparatus (174) (corresponding to the claimed “wherein the lid comprises apertures or vents”).
Additionally, while the “holes” in the seal of the modified Nielsen et al cartridge chamber (120) are intended to serve the purpose of liquid flow from the cartridge chamber (120) to the micro-screens (122), the holes of Nielsen et al would also allow for the exit of any generated aerosol. Applicant is reminded that the instant claims are drawn to a “device” (read: apparatus), and while the features of such an apparatus can be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Shreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. In other words, an apparatus is differentiated from the prior art based on what it is, as opposed to what it does. Since, there is no indication that the structure of the Nielsen et al “holes” are structurally or physically different than the structure of the instantly claimed “apertures or vents”, the “holes” of Nielsen et al are deemed to meet the claimed “wherein the apertures or vents of the lid allow an exit of the aerosol generated from heating the vaporizable material” recitation.  
Nielsen et al discloses that a liquid substance of a user’s own choosing may be provided in the cartridge chamber (120). Further, the Robinson et al reference teaches a liquid-based aerosol-generating substance that is designed to be contained in a container of an electrically powered aerosol (read: vapor) generating device.  The substance may include a mixture of glycerin and propylene glycol, in intimate contact with granulated tobacco, and may be contained in the container in liquid form (see paras. [0043],[0050],[0062],[0084]-[0086]). As such, it would have been obvious to one having ordinary skill in the art to have incorporated this aerosol-generating material of Robinson et al into the cartridge container (120) of the EVD of the modified Nielson et al device as such is already known in the art from the Robinson et al disclosure and is useful for controlling chemical composition of the mainstream aerosol produced by the device and, hence, positively impact the organoleptic experience for the user during operation as taught/suggested in Robinson et al (see para. [0070]) (corresponding to the claimed “wherein the vaporizable material comprises propylene glycol, glycerin, and a tobacco material comprising pieces of tobacco”).
Nielsen et al does not specifically disclose that the aerosol generated by its device is “substantially free from at least one Hoffman analyte”; however, it does state that the benefit of using electronic cigarettes or EVD’s, as opposed to traditional cigarettes, is that the “smoke” (vapor) generated thereby is non-carcinogenic (see para. [0004]). Further, Robinson et al discloses that by heating its vaporizable material to a temperature within the teaching of its disclosure and by positioning the aerosol generating material within the smoking device such that the volatilized components have a tendency not to undergo a significant degree of thermal decomposition (as a result of combustion), the amount of undesirable constituents which are vaporized from tobacco is minimized (see para. [0117]). With these teachings, it would have been obvious to one having ordinary skill in the art to have anticipated a target temperature at which to heat the modified Nielsen et al device so as to result in an aerosol having “substantially free” Hoffman analyte values compared to a common tobacco cigarette (Note: Absent a clear definition from the instant written specification regarding the phrase “substantially free from at least one Hoffman analyte”, for examination purposes, this phrase will be interpreted as “the presence of at least one Hoffman analyte is substantially less in the ‘smoke’ generated by an EVD, than the smoke generated by a traditional cigarette”. As such, the aforementioned Robinson et al disclosure corresponds to the claimed “wherein the device is configured to generate an aerosol by heating the vaporizable material to a target temperature at which the vaporizable material forms an aerosol substantially free from at least one Hoffman analyte”; the “wherein the at least one Hoffman analyte is selected from the group consisting of: ammonia, aminophthalenes, benzopyrene, formaldehyde, acetaldehyde, acetone, methyl ethyl ketone, butyraldehyde, hydrogen cyanide, nitrous oxides, tobacco-specific nitrosamines (TSNA’s), pyridine, quinolone, hydroquinone, phenol, cresols, tar, carbon monoxide, 1,3 butadiene, isoprene, acrylonitrile, benzene, toluene, and styrene” recitation of claim 20; and the “wherein the aerosol contains at least 70% less Hoffman analytes than a common tobacco cigarette” recitation of claim 23).
Lastly, Robinson et al discloses that its aerosol-generating aerosols are “smoke-like” in nature. Specifically, Robinson et al discloses that the intent of its aerosol-forming material is to generate a visible mainstream aerosol that, in many regards, resembles the appearance of tobacco smoke (Note: The National Cancer Institute defines “mainstream smoke” as “[t]obacco smoke that is exhaled by smokers.” And it is reasonable to presume that this same term and its associated definition is applicable to “smoke” that is generated by electronic/vapor aerosol devices). Further, it is clear that since the aerosol-generating material of Robinson et al (incorporated in the modified Nielsen et al device) contains a considerable amount of glycerin (see, for example, paras. [0068]-[0069]), the aerosol generated upon heating of the material (which is subsequently inhaled by the user) would be “visible” upon exhalation of the same (Note: Morgan et al discloses that glycerin added to an aerosol precursor results in a visible aerosol when the consumer exhales that may mimic the appearance of cigarette smoke (see col. 8, lines 34-46). As such, it is submitted that the aerosolizable material of the Robinson et al reference (which is provided in the EVD of the modified Nielsen et al invention) satisfies the claim limitation requiring that it contain “propylene glycol and glycerin present in an amount to produce a visible aerosol” (independent claim 13), and the “glycerin is present in an amount to produce a visible vapor when the aerosol is exhaled by a user” recitation of claim 33. 
Regarding claim 14, Robinson et al discloses that its aerosol-forming material can be contained within a container in liquid form (see para. [0062])(corresponding to the claimed “wherein the vaporizable material is a fluidic…vaporizable material”).
Regarding claims 15-16, while the Nielsen et al cartridge chamber (120) may not be disclosed as having a “flange” upon which its seal (read: lid) is secured, it would have been obvious to one having ordinary skill in the art to have added such a flange, or any other conventional means, in order to ensure that the liquid contents of the chamber (120) are not released prematurely (corresponding to the “wherein the cartridge comprises a flange” recitation of claim 15; and the “wherein the lid is sealed upon the flange” recitation of claim 16).
Regarding claims 17 and 19, Nielsen et al does not disclose the material of construction of its seal (read: lid) that is punctured by the object (124); however, it would have been obvious to one having ordinary skill in the art to have chosen a metal foil (i.e., aluminum) for the construction material of the cartridge chamber (120) seal since such material is well-known and conventionally-used in pierce-able or rupturable consumer-end cartridges/containers, especially those that are meant to be replaceable (corresponding to the “wherein the lid is metallic” recitation of claim 17; and the “wherein the lid comprises a heat-sealable film or aluminum” recitation of claim 19).
Regarding claim 21, Robinson et al discloses that the tobacco that is incorporated within its smoking article can be employed in various forms, including “granulated tobacco” (corresponding to the claimed “tobacco material comprising pieces of tobacco material”). While Robinson et al fails to articulate that said “granulated tobacco” pieces are less than 2 mm in diameter, the word “granulated” teaches that the tobacco particles would be in granular form (read: in the form of grains, particles) which would have obviously motivated one of ordinary skill to provide such tobacco pieces in sizes that would be less than 2mm in diameter (corresponding to the claimed “wherein the pieces of tobacco are less than 2 mm in diameter”).
Regarding claim 22, again, as stated above, Nielsen et al indicates that known EVD’s don’t generate “smoke” and, as such, don’t provide any carcinogenic material to the user’s lungs. Further, Robinson et al discloses that during relevant periods of use, its heating element can provide temperatures starting at about 200oC (see para. [0113]). Also, note that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1995). Hence, it would have been obvious to one having ordinary skill in the art to have undergone routine experimentation and arrived upon the claimed temperature parameters after determining that said temperatures were optimal in providing for efficient and effective heating of the aerosol-forming material (corresponding to the claimed “wherein the target temperature is 100oC to 200oC”). 
Regarding independent claim 34, Nielsen et al discloses a known electronic vaporizing device (EVD) which includes a self-contained unit (100) that houses, in part, a vaporizing chamber (172), heating apparatus (174), micro-screens (i.e., wicking means) (122) and a (replaceable) sealed cartridge chamber (120)(read: cartridge) which contains a liquid substance (read: vaporizable material) of the user’s preference (see paras. [0035]-[0036] and Fig. 1F). The fact that cartridge chamber (120) is sealed infers that the “seal” actually serves as a “lid” to contain the liquid content of said chamber (120) (corresponding to the claimed “a cartridge…the cartridge comprising: a shell containing a vaporizable material…and a lid sealed upon the shell”).
The seal (read: lid) of the cartridge chamber (120) is penetrated by an object (124) attached to the micro-screens (122) that pierces the sealed cartridge chamber (120) which allows liquid to flow from the cartridge chamber (120) to the micro-screens (122) when the EVD is activated by a user, heated by the heating apparatus (174), and then ultimately inhaled by said user (see para. [0036] and Fig. 1F). While the Nielsen et al reference discloses a single penetrating object (124), as opposed to a plurality of objects (124) which would provide for a plurality of holes in the seal, the Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) - MPEP 2144.04 VIB). Since, absent any indication to the contrary, there is no new and unexpected result produced by the addition of more than one penetrating object (124) in the device of Nielsen et al, it is deemed that the provision of multiple penetrating objects (124) to create multiple holes in the seal of the cartridge chamber (120) would have been an obvious choice for one having ordinary skill in the art in order to allow for more efficient transfer of liquid from the cartridge chamber (120) to the micro-screens (122) in order to evenly heat and effectively vaporize the liquid across the heating apparatus (174) (corresponding to the claimed “wherein the lid comprises apertures or vents”).
Additionally, while the “holes” in the seal of the modified Nielsen et al cartridge chamber (120) are intended to serve the purpose of liquid flow from the cartridge chamber (120) to the micro-screens (122), the holes of Nielsen et al would also allow for the exit of any generated aerosol. Applicant is reminded that the instant claims are drawn to a “device” (read: apparatus), and while the features of such an apparatus can be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Shreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. In other words, an apparatus is differentiated from the prior art based on what it is, as opposed to what it does. Since, there is no indication that the structure of the Nielsen et al “holes” are structurally or physically different than the structure of the instantly claimed “apertures or vents”, the “holes” of Nielsen et al are deemed to meet the claimed “wherein the apertures or vents of the lid are configured to allow exit of an aerosol generated from heating the vaporizable material within the cartridge to a target temperature by a heater of the vaporizer device” recitation.  
Nielsen et al discloses that a liquid substance of a user’s own choosing may be provided in the cartridge chamber (120). Further, the Robinson et al reference teaches a liquid-based aerosol-generating substance that is designed to be contained in a container of an electrically powered aerosol (read: vapor) generating device.  The substance may include a mixture of glycerin and propylene glycol, in intimate contact with granulated tobacco, and may be contained in the container in liquid form (see paras. [0043],[0050],[0062],[0084]-[0086]). As such, it would have been obvious to one having ordinary skill in the art to have incorporated this aerosol-generating material of Robinson et al into the cartridge container (120) of the EVD of the modified Nielson et al device as such is already known in the art from the Robinson et al disclosure and is useful for controlling chemical composition of the mainstream aerosol produced by the device and, hence, positively impact the organoleptic experience for the user during operation as taught/suggested in Robinson et al (see para. [0070]) (corresponding to the claimed “a vaporizable material comprises propylene glycol, glycerin, and a tobacco material comprising pieces of tobacco”).
Robinson et al discloses that its aerosol-generating aerosols are “smoke-like” in nature. Specifically, Robinson et al discloses that the intent of its aerosol-forming material is to generate a visible mainstream aerosol that, in many regards, resembles the appearance of tobacco smoke (Note: The National Cancer Institute defines “mainstream smoke” as “[t]obacco smoke that is exhaled by smokers.” And it is reasonable to presume that this same term and its associated definition is applicable to “smoke” that is generated by electronic/vapor aerosol devices). Further, it is clear that since the aerosol-generating material of Robinson et al (incorporated in the modified Nielsen et al device) contains a considerable amount of glycerin (see, for example, paras. [0068]-[0069]), the aerosol generated upon heating of the material (which is subsequently inhaled by the user) would be “visible” upon exhalation of the same (Note: Morgan et al discloses that glycerin added to an aerosol precursor results in a visible aerosol when the consumer exhales that may mimic the appearance of cigarette smoke (see col. 8, lines 34-46). As such, it is submitted that the aerosolizable material of the Robinson et al reference (which is provided in the EVD of the modified Nielsen et al invention) satisfies the claim limitation requiring that it contain “propylene glycol and glycerin are present in an amount to produce a visible aerosol”. 
Lastly, the modified Nielsen et al invention teaches all of the structural limitations of the above-referenced claim. The “for use in a vaporizer device comprising an oven chamber configured for the cartridge to be inserted therein” recitation in the instant preamble is not deemed to differentiate the claimed invention from the modified Nielsen et al invention since it has been held, by the Courts, that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). Hence, the “intended use” recitation stated above will not be given patentable weight for examination purposes.
Regarding claim 35, while the Nielsen et al cartridge chamber (120) may not be disclosed as having a “flange” upon which its seal (read: lid) is secured, it would have been obvious to one having ordinary skill in the art to have added such a flange, or any other conventional means, in order to ensure that the liquid contents of the chamber (120) are not released prematurely (corresponding to the claimed  “wherein the shell comprises a flange and the lid is sealed upon the flange”).
Regarding claim 36, Robinson et al discloses that the tobacco that is incorporated within its smoking article can be employed in various forms, including “granulated tobacco” (read: pieces of tobacco). While Robinson et al fails to articulate that said “granulated tobacco” pieces are less than 2 mm in diameter, the word “granulated” teaches that the tobacco particles would be in granular form (read: in the form of grains, particles) which would have obviously motivated one of ordinary skill to provide such tobacco pieces in sizes that would be less than 2mm in diameter (corresponding to the claimed “wherein the pieces of tobacco are less than 2 mm in diameter”).
Regarding claim 37, again, as stated above, Nielsen et al indicates that known EVD’s don’t generate “smoke” and, as such, don’t provide any carcinogenic material to the user’s lungs. Further, Robinson et al discloses that during relevant periods of use, its heating element can provide temperatures starting at about 200oC (see para. [0113]). Also, note that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1995). Hence, it would have been obvious to one having ordinary skill in the art to have undergone routine experimentation and arrived upon the claimed temperature parameters after determining that said temperatures were optimal in providing for efficient and effective heating of the aerosol-forming material (corresponding to the claimed “wherein the target temperature is 100oC to 200oC”). 
Allowable Subject Matter
Claims 38-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record neither teaches nor reasonably suggests the claimed aerosol generating device having the combination of claimed structural elements, including: a body comprising a heater and an oven chamber; a mouthpiece connected to the body such that the mouthpiece is configured to be hinged open to provide access to the oven chamber; and a cartridge, having the claimed structure, insertable into the oven chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747